Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-18 are pending.

Election/Restrictions
Applicant’s election with traverse Group I consisting of Claims 1-15 and 17, and election of fluticasone as the species for one other active agent in the reply filed on 06/29/2022 is acknowledged. Applicant argues that claims 16 and 18 are dependent on claim 1 and may also be rejoined without imposing any additional burden on Examiner. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that though the search for the inventions maybe overlapping the search for the invention of the groups would not be coextensive because a search indicating the method is novel or unobvious would not extend to a holding that the product itself is novel or unobvious; similarly, a search indicating that the product is known or would have been obvious would not extend to a holding that the method is known or would have been obvious. An undue burden is imposed on the office to perform a search in both patent and non-patent literature, and examine all the Groups. Therefore, restriction for examination purposes as indicated is proper.
Claims 16, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-15, 17 are examined herein on the merits so far as they read on the elected species. 

Claim Objections
Claims 12, 13, 14 are objected to because of the following informalities:  Claims 12, 13, 14, recite “A pharmaceutical composition of claim 1”, they should recite “The pharmaceutical composition of claim 1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9, 10, 11, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "a polyhydric alcohol, a surfactant, a sugar and water" in the claim.  
There is insufficient antecedent basis for these recitation’s polyhydric alcohol, a surfactant, a sugar and water in claim 7, since claim 1 in its dependency chain does not recite these limitations. 
Claim 10 recites the limitation "preservative" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claims 1, 7 in its dependency chain does not recite this limitation. 
Claim 13 recites the limitation "a combination of microcrystalline cellulose and sodium carboxymethyl cellulose" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite this limitation. 
Claim 14 recites the limitation "propylene glycol" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 in its dependency chain does not recite this limitation. 


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 15 contains several abbreviations or trademark/trade names, for example CC-1088, CDP-840, CGH-2466……….…ZM-39923 etc. Where a trademark or trade or abbreviation name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirement of 35 U.S.C. 112, second paragraph. See Exparte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the abbreviation or trademark or trade name cannot be used properly to identify any particular material or product. A abbreviation or trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a abbreviation or trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the abbreviations trademark/trade names or abbreviations are used to identify/describe particular agent, accordingly, the identification/description is indefinite.

Claim 15 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the recitation “elatericin B, JSI-124” is part of the claim. If it is intended to be part of the claim as a limitation, it cannot be enclosed in the parenthesis.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected, as they provide the use of the pharmaceutical composition of claim 1 in preparation of a medicament for the treatment of an allergic condition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
For compact prosecution claim 17 is examined as a composition or a medicament claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1, 4, 6, 12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 101417131 A, PTO-892, used English machine Translation).
Zhao discloses composition comprising antihistamine fexofenadine hydrochloride, weak acid, zinc salt such as zinc sulfate, wherein the composition is in the form of emulsion (meets instant liquid), gel (meets instant liquid), spray. See claims 1-6. Zhao discloses a composition comprising fexofenadine hydrochloride (50 g), acetylsalicylic acid, zinc sulfate (20 g), carbomer-940 (surfactant, 20 g), PEG-400 (100 gm), HP-beta-CD, methylparaben, ethylparaben, azone, and water. See paras [0153]-[0165]. It is taught that the combination of zinc salt and antihistamine produces significant effect in treating allergic skin diseases. See paras [0013]-[0014]; see para [0024], wherein 20 mg/ml fexofenadine hydrochloride and zinc sulfate 5% is also used.
The recitation in claim 12 “wherein said liquid formulations turns into a gel upon nasal administration” is the property of the composition, and it is pointed out that Zhao teaches instant composition; and the formulation turns into a gel upon nasal administration, since it is the property of the composition. 
Zhao anticipates instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claim(s) 1, 2, 3, 4, 5, 6, 12, 13, 14, 15, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (WO2007095041A2, PTO-892).
Berry et al. discloses nasal inhalant compositions containing pleconaril, Avicel RC-591 (mixture of microcrystalline cellulose and sodium carboxymethyl cellulose; instant surfactant; 20 mg/g), glycerin (20 mg/g; instant polyhydric alcohol), polysorbate 80 (surfactant, 0.1 gm/g), benzyl alcohol (instant preservative, 2.5 mg/g), and water. See page 31, Example 2; see also page 32, Table wherein propylene glycol (20 mg/g; instant polyhydric alcohol) is used. Berry et al. teaches that the nasal medicament comprising a solution containing pleconaril can contain one or more therapeutic agents such as corticosteroids, antihistamines, zinc salts. See page 14, bottom para. Corticosteroid can be fluticasone, claim 8, see page 21, para 3; antihistamine can be fexofenadine, claim 12, see page 22, line 1-2. Berry teaches that pleconaril is an anti-viral agent and used for treatment of the common cold; asthma, upper and lower airway disorders such as allergic rhinitis. See page 1, paras 2-3; page 18, paras 3-4. It is taught that the composition therein when administered to the nasal mucosa exhibits “no-drip” properties, permitting the medicament to remain in contact with the mucosa. See page 17, paras 1-2. The amount of fexofenadine that can be employed in a unit dosage ranges from 40 to 200 mg. See page 23, lines 1-3.
Berry et al. does not explicitly teach employment of fexofenadine and zinc salt in the nasal spray composition comprising pleconaril, water, Avicel RC-591 (mixture of microcrystalline cellulose and sodium carboxymethyl cellulose; instant surfactant), glycerin or propylene glycol, polysorbate 80 (surfactant), benzyl alcohol (instant preservative) i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art to employ fexofenadine and zinc salt in the nasal inhalant composition comprising pleconaril, water, Avicel RC-591 (mixture of microcrystalline cellulose and sodium carboxymethyl cellulose; instant surfactant), glycerin or propylene glycol, polysorbate 80 (surfactant), benzyl alcohol (instant preservative) because Berry et al. teaches that the nasal medicament comprising a solution containing pleconaril can contain one or more therapeutic agents such as corticosteroids, antihistamines, zinc salts (see page 14, bottom para); antihistamine can be fexofenadine (see claim 12, see page 22, line 1-2). One of ordinary skill in the art would have been motivated to employ fexofenadine and zinc salt in the nasal inhalant composition comprising pleconaril, water, Avicel RC-591 (mixture of microcrystalline cellulose and sodium carboxymethyl cellulose; instant surfactant), glycerin or propylene glycol, polysorbate 80 (surfactant), benzyl alcohol (instant preservative) with reasonable expectation of obtaining a nasal spray with additive therapeutic effect.
Further, it would have been obvious to a employ fluticasone in the nasal inhalant  composition comprising fexofenadine, zinc salt, pleconaril, water, Avicel RC-591 (mixture of microcrystalline cellulose and sodium carboxymethyl cellulose; instant surfactant), glycerin, polysorbate 80 (surfactant), benzyl alcohol (instant preservative) because Berry et al. teaches that the nasal medicament comprising a solution containing pleconaril can contain one or more therapeutic agents such as corticosteroids which can be fluticasone, claim 8, see page 21, para 3.
It would have been obvious to a person of ordinary skill in the art to optimize the weight ratio of fexofenadine or a salt thereof and zinc salt in the composition as in instant claims 2, 3. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art to optimize the amounts of microcrystalline cellulose, sodium carboxymethyl cellulose, propylene glycol in the composition as in instant claims 13, 14. The optimization of effective amounts of known agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (OCPA 1980). 
The recitation in claim 12 “wherein said liquid formulations turns into a gel upon nasal administration” is the property of the composition, and it is pointed out that Berry et al. renders obvious instant composition; and the liquid formulation turns into a gel upon nasal administration, since it is the property of the composition. 


3) Claim(s) 7, 8, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (WO2007095041A2, PTO-892) as applied to claims 1, 2, 3, 4, 5, 6, 12, 13, 14, 15, 17 above, and further in view of Gore et al. (US 2009/0270355, PTO-892).
Berry et al. is applied as discussed above.
Berry et al. does not teach the employment of xylitol in the nasal inhalant composition therein.
Gore et al. teaches composition for intranasal delivery for inflammatory and allergic diseases comprising fluticasone furoate, MC cellulose & sodium carboxymethyl cellulose (Avicel CL611, 2.4 %; instant surfactant), xylitol (0.75 %), potassium sorbate, propylene glycol (2.5 %), potassium sorbate 80, polysorbate, and water. See pages 47-48, Compositions 2, 4, 6, 8; claims. Gore et al. teaches that isotonicity adjusting agent such as xylitol is included to achieve isotonicity with body fluids e.g fluids of nasal cavity. An isotonicity adjusting agent may be included in intranasal composition in an amount of between 0.1 and 10 % (w/w). See para [0187].
It would have been obvious to a person of ordinary skill in the art to employ xylitol in the nasal inhalant composition because Gore et al. teaches that isotonicity adjusting agent such as xylitol is included to achieve isotonicity with body fluids e.g fluids of nasal cavity; and Gore et al. teaches that isotonicity adjusting agent may be included in intranasal composition in an amount of between 0.1 and 10 % (w/w). 
It would have been obvious to a one of ordinary skill in the art to optimize the amounts of fexofenadine, zinc salt, microcrystalline cellulose, sodium carboxymethyl cellulose, propylene glycol, xylitol, and water in the composition as in instant claim 7. The optimization of effective amounts of known agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (OCPA 1980). 
Prior Art made of Record: 
US 20150108033 A1; PTO-1449, aq composition, Zn stearate, oleate taught; 
US 20080274196 A1; PTO-1449; Oral Pharmaceutical Suspension Compositions of Fexofenadine;
 (WO 2015/001478, PTO-1449); Kumar et al. discloses liquid composition comprising fexofenadine or a salt thereof (fexofenadine hydrochloride in an amount of 0.05 % wt to 2 %wt., see page 5, lines 1-6) glycerol, sorbitol (20% wt. to 50% wt., see page 8, lines 1-3), propylene glycol (1 to 6 % wt., see page 7, lines 6-10), polyethylene glycol, and water (<9 wt%). See abstract; page 12; page 14; Example 2, page 17. The composition is used for treating allergies. See page 13, bottom para.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627